MEMORANDUM **
Antonio Ioane appeals pro se the district court’s dismissal as untimely of his employment discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo judgments on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). McGann v. Ernst & Young, 102 F.3d 390, 392 (9th Cir.1996).
The district court properly dismissed Ioane’s Title VII action as untimely because he did not file his complaint within ninety days of his receipt of a right-to-sue letter from the Equal Employment Opportunity Commission and failed to establish grounds for equitable tolling. See Scholar v. Pac. Bell, 963 F.2d 264, 267-68 (9th Cir.1992) (claimant who fails to exercise due diligence in preserving legal rights is not entitled to equitable tolling); -see also Irwin v. Dept, of Veterans Admin., 498 U.S. 89, 96, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990) (equitable tolling does not extend to what is at best a garden variety claim of excusable neglect).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.